Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 1 of 65 PageID #: 907




                              Exhibit A
   to Declaration of Christopher M. Denig, Dated
                   August 9, 2018

                         [Filed Under Seal]
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 2 of 65 PageID #: 908




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,                                CIVIL ACTION
 THE STATES OF CALIFORNIA,                                NO. CV 12-1178
 COLORADO, CONNECTICUT,
 DELAWARE, THE DISTRICT OF                                JUDGE:
 COLUMBIA, FLORIDA, GEORGIA,                              MATSUMOTO/ MAG. BLOOM
 HAWAII, ILLINOIS, INDIANA,
 IOWA, LOUISIANA, MARYLAND,
 MASSACHUSETTS , MICHIGAN,                                FILED IN CAMERA
 MINNESOTA, MONTANA, NEVADA,                              AND UNDERSEAL
 NEW HAMPSHIRE, NEW JERSEY,
 NEW MEXICO, NEW YORK, NORTH                              DO NOT ENTER INTO PACER
 CAROLINA, OKLAHOMA, RHODE
 ISLAND, TENNESSEE, TEXAS, VIRGINIA,
 WISCONSIN, THE CITY OF CHICAGO
 AND THE CITY OF NEW YORK ex rel
 OMNI HEALTHCARE INC.

 VERSUS

 AMERISOURCEBERGEN , AMERISOURCEBERGEN
 SPECIALTY GROUP, ION SOLUTIONS, AND
 ONCOLOGY SUPPLY

                         QUI TAM COMPLAINT FOR DAMAGES


        NOW INTO COURT, through under signed counsel, comes Relator, Omni Healthcare

 Inc., in the name of and on behalf of the United States of America, the States of Colorado,

 Connecticut, Delaware, The District of Columbia, Florida, Georgia, Hawaii, Illinois, Indiana,

 Iowa, Louisiana, Maryland, Massachusetts, Michigan, Massachusetts, Michigan, Minnesota,

 Montana, Nevada, New Hampshire, New Jersey, New Mexico, New York, North Carolina,

 Oklahoma, Rhode Island, Tennessee, Texas, Virginia, Wisconsin, the City of Chicago, and the
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 3 of 65 PageID #: 909



 City of New York, by his attorneys, Vezina and Gattuso, pursuant to 31 U.S.C. §3730(b)(1) and

 the False Claims Acts of the States and Cities, as defined and listed herein, and alleges as

 follows:

                                          Introduction

    1. This action arises under 31 U.S.C. § 3729 et seq., also known as the False Claims Act

        (“FCA”), as well as the False Claims Acts of the States and Cities (collectively “State

        FCAs”), and common law, to recover treble damages and civil penalties on behalf of the

        United States of America, the States, and Cities, arising out of Defendants violations of

        the FCA and State FCAs as well as under common law theories of payment by mistake

        and unjust enrichment.

    2. As more fully alleged herein, this action arises out of a scheme or schemes to defraud the

        United States of America, the fifty States, and the District of Columbia, and the named

        Cities herein, perpetrated by the Defendants, commencing on or before 2001 and

        continuing to and including the date of filing herein as an ongoing scheme.          The

        Defendants made and/or caused to be made to the United States, the fifty State

        governments, the District of Columbia, and the named Cities herein false claims for

        payment for prescription drugs covered by Medicare, State Medicaid Programs, the

        Department of Veterans Affairs, the Public Health Services and other federal, state, and

        city purchasers of prescription drugs. Claims were false and fraudulent because the

        drugs, which were distributed by Defendants to providers throughout the country, to

        patients in the United States of America were adulterated by Defendants. The false

        claims arose out of a chronic, serious and knowing scheme which resulted in the

        deficiency in the handling and adulteration of the products in Defendants’ possession in
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 4 of 65 PageID #: 910



       violation of the laws and regulations designed to ensure the fitness of drug products

       where used, including the Federal Food, Drug and Cosmetics Act, 31 USC §§ 301 et seq.,

       and the Code of Federal Regulations, Title 21.

    3. Defendants further created a scheme to defraud the United States of America and the fifty

       States, the District of Columbia, and the Cities mentioned above by creating a program

       under which physicians are given a financial incentive (i.e., discount and free services) to

       buy their drugs in newly re-manufactured and re-packaged pre-filled syringes from

       Defendants as created by Defendants instead of purchasing them as they were packaged

       for distribution and sale by the manufacturer.

    4. These acts constitute violations of the Federal False Claims Act, 31 USC § 29 et seq.

       (“FCA”), and numerous equivalent state and city statutes. The FCA provides, inter alia,

       that any person who knowingly presents and/or causes to be presented to the United

       States a false or fraudulent claim for payment is liable for a civil penalty of up to

       $11,000.00 for each claim, plus three times the amount of the damages sustained by the

       Government. 31 U.S.C. §3729. The FCA also allows any person discovering a fraud

       perpetrated against the Government to bring an action for himself and for the

       Government and to share in any recovery. 31 U.S.C. §3730.

                                        Jurisdiction and Venue

    5. Under §3732 of the FCA, this Court has exclusive jurisdiction over the actions brought

       under the FCA and concurrent jurisdiction over state claims arising from the transactions

       giving rise to the claims under the FCA. Furthermore, jurisdiction over this action is

       conferred on this Court by 28 U.S.C. §1331 because this civil action arises under the laws

       of the United States.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 5 of 65 PageID #: 911



    6. This Court has supplemental jurisdiction over all other claims set forth in this Complaint

       because these claims are so related to the claims arising under the federal False Claims

       Act that they form part of the same case or controversy. 28 U.S.C. §1367.

    7. Venue is proper in this district pursuant to §3732(a) of the Act, which provides that any

       action under §3730 may be brought in any judicial district in which the Defendant or in

       the case of multiple Defendants, any one Defendant, can be found, resides, transacts

       business, or in which any act proscribed by §3729 occurred. Acts that are the subject of

       this action occurred in the State of New York, within this judicial district, as well as

       nationwide. At all times material thereto, Defendants regularly conducted substantial

       business within the State of New York, maintained permanent employees in the State of

       New York, and made, and is making, significant sales and claims for reimbursement

       within the State of New York, within this judicial district. Additionally, venue is proper

       in this district pursuant to 28 U.S.C. §1391(b)(1)-(2).

                                           Filing Under Seal

    8. Under the Act, as well as State and City FCAs, this Complaint is to be filed in camera

       and remain under seal for a period of at least sixty (60) days and shall not be served on

       Defendants until the Court so orders.

    9. As required by the FCA, Relator voluntarily submitted prior to the filing of this

       Complaint a confidential written disclosure statement (subject to the attorney client

       privilege) to the United States Government, containing materials, evidence, and

       information in their possession pertaining to the allegations contained in this Complaint.

       Similarly, Relator voluntarily submitted a confidential written disclosure statement and

       this Complaint to the States and Cities whose FCAs form the bases of this action.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 6 of 65 PageID #: 912



                                                PARTIES

                                               The Relator

    10. Relator, Omni Healthcare, Inc, is a professional medical company primarily based in

       Brevard County, Florida. It serves patients in the practice of hematology/oncology

       throughout central Florida. Its practices through physicians in central Florida and

       specializes in the field of internal medicine with a subspecialty in hematology and

       oncology. Relator through its principals regularly treats cancer patients on both an

       inpatient and outpatient basis and regularly purchases drugs from various distributors and

       wholesalers in order to treat its patients for both the underlying disease condition, as well

       as for the other conditions associated with cancer and attendant side effects

    11. Relator is an original source of the facts and information hereinafter set forth concerning

       the activities of the Defendants relative to the manufacture, adulteration, promotion, and

       sales of the pre-filled syringes being created, adulterated, manufactured, promoted, and

       sold by Defendants, which are then improperly being billed to Medicare, the States’

       Medicaid Programs, and other federal, state, and city reimbursement programs. The facts

       averred herein are based upon Relator’s personal observation and documents and

       information in his possession, which were acquired by him in connection with his work

       as a treating oncologist, treating patients with cancer using Defendants’ drugs.

    12. Relator seeks to recover damages and civil penalties in the name of the United States and

       the States for the violations alleged herein.

                                                Defendants

    13. Defendant AmerisourceBergen Drug Corporation (“ABDC”) is the world’s largest

       pharmaceutical services company with its headquarters in Valley Forge, PA, and services
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 7 of 65 PageID #: 913



       the United States, Canada, and selected global markets and has locations throughout the

       United States, Puerto Rico, Canada, and UK, and does business throughout the fifty

       States and the District of Columbia through its agents, employees, business units, and

       subsidiaries, including but not limited to Defendant AmerisourceBergen Specialty Group,

       Defendant ION Solutions, and Defendant Oncology Supply.

    14. Defendant ABDC is publically traded on the New York Stock Exchange as NYSE:ABC.

    15. Defendant ABDC, including all of its business units and subsidiaries, handles about 20%

       of all of the pharmaceuticals sold and distributed in the United States.

    16. Defendant ABDC is a global wholesale supplier of pharmaceuticals, medical-surgical

       supplies, and specialty healthcare products, and also provides information management

       and consulting services, including but not limited to consultant pharmacist services.

    17. Defendant AmerisourceBergen Specialty Group (“ABSG”) is a separate legal entity and

       subsidiary of ABDC, headquartered in Frisco, Texas, and is considered an operating

       segment of the parent company, serving as the specialty pharmaceutical arm of ABDC.

       ABSG provides pharmaceutical distribution and other services primarily to physicians

       who specialize in a variety of diseased states, especially oncology, and also distributes

       drug products and provides third party logistics and other services for biotechnology and

       other pharmaceutical manufacturers.

    18. Defendant ION Solutions (“ION”) is one of the sister companies which make up ABSG

       and is also located in Frisco, Texas. ION represents more than ½ of the community

       based oncology market in the United States. It provides reimbursement solutions, patient

       adherence and compliance programs, health outcomes, research, product analytics, and

       specialty pharmacy services.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 8 of 65 PageID #: 914



    19. Defendant Oncology Supply (“OS”) serves as ION’s exclusive distribution partner and is

       part of the ABSG family and is also located in Frisco, Texas. OS serves as the United

       States largest distributor of oncology products to private practice oncologists. Its

       pharmacy is located in Dothan, Alabama.

    20. Collectively, ABDC and each of its subsidiaries and divisions are referenced herein as

       “Defendant Manufacturer/Distributors.”

    21. Defendant Manufacturer/Distributors take certain injectable oncology drugs, including

       but not limited to, Aranesp, Neupogen, Procrit, Aloxi, Anzemet, Kytril (both brand and

       generic) and Taxotere, which come already packaged by the original manufacturer in

       single dose and/or multi-dose vials and remove and pool the oncology liquid from those

       vials to be placed into Defendant Manufacturer/Distributors’ own pre-filled syringes

       which are then distributed to the provider/physicians for patient treatment. It is this

       conduct,   the   removal    and   pooling   of     Oncology   Drugs   into   Defendant

       Manufacturer/Distributors’ own pre-filled syringes through their own Pre-filled Syringe

       Program, which forms the basis of the Complaint.

                                  Affected Government Programs

    22. Medicaid is the nation’s medical assistance program for the needy, the medically-needy

       aged, blind, and disabled in families with dependent children. See 42 USC §§ 1396-

       1396v. Medicaid is largely administered by the States and funded by a combination of

       federal and state funds. Approximately 57% of Medicaid funding is provided by the

       Federal Government on a national basis. Among other forms of medical assistance, the

       Medicaid programs cover outpatient prescription drugs. See 42 USC §§ 1397a(10)(A)

       and 1396d(a)(12).
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 9 of 65 PageID #: 915



    23. Medicare is the nation’s health program for persons over 65 years of age and the

       disabled. Medicare is funded by the Federal Government. Medicare Part B has long

       covered outpatient prescription drugs that are provided through a patient “incident to” a

       physician’s services, including injectable medications, and drugs that are required for the

       effect use of durable medical equipment. See 42 USC § 1395x(s)(2)(A). Commencing

       on January 1, 2006, Medicare Part D provides comprehensive outpatient prescription

       drug coverage for brand name and generic drugs according to National and Local

       Coverage Determinations.          See Medicare Prescription Drug Improvement and

       Modernization Act of 2003, Pub. L. 108-173.

    24. The Department of Veterans Affairs (“VA”) provides medical assistance, including

       prescription drug coverage, to persons who have been discharged from active duty

       service in the military, naval, or air services.

    25. The Public Health Service (“PHS”) provides funding, including outpatient drug coverage,

       for entities such as black lung clinics, AIDS drug purchasing assistance programs,

       hemophilia diagnostic treatment centers, urban Indian organizations, disproportionate

       share hospitals, and other entities listed in § 340B(a)(4) of the Public Health Service Act.

    26. The Department of Defense (“DOD”) administers the TRICARE health care program for

       active duty and retired members of the uniformed services, their families, and survivors.

       TRICARE benefits include comprehensive prescription drug coverage.

    27. The Food and Drug Administration (“FDA”) is responsible for protecting the public

       health by assuring the safety, efficacy, and security of human and veterinary drugs,

       biological products, medical devices, the nation’s food supply, cosmetics, and products
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 10 of 65 PageID #: 916



       that emit radiation.   The FDA administers inter alia, the Federal Food, Drug, and

       Cosmetics Act (“FDCA”), 21 USC §§ 301 et seq.

              The FDA Regulatory Process to Ensure the Safety and Efficacy of Drug
              Products Consumed by Americans through a Combination of Approval
              Inspection, Enforcement, and Self-Regulation by Drug Manufacturers
                        And Drug Distributors in the Chain of Commerce

    28. The current Good Manufacturing Practices (“cGMPs”) contain the minimum

       requirements that pharmaceutical companies must meet in manufacturing, processing,

       packing, and holding drugs to assure that they meet the safety, identity, strength, quality,

       and purity characteristics that they purport to possess. The cGMPS are codified in 21

       C.F.R. Parts 210 and 211. Manufacturers demonstrate compliance with cGMPs through

       written documentation of procedures and practices. The cGMPs dictate, inter alia,

       standards for: personnel engaged in quality control; the design, construction and

       maintenance of buildings and facilities; the construction, cleaning and maintenance of

       equipment; the storage, inspection and testing of drug components and containers; the

       control of production and process, including procedures for sampling and testing of in-

       process drug products for conformity with specifications and prevention of

       microbiological contamination; control of packaging, labeling, storage and distribution;

       laboratory controls including testing of drug product batches for conformity with final

       specifications; maintenance of records and reports and conduct of investigations; and

       procedures for handling of returned and salvaged product.

    29. Drugs are deemed to be adulterated if they are not manufactured in compliance with the

       cGMPs or if they are contaminated. See 21 USC §§ 351(a)(2)(A)(B). It is a violation of

       the FDCA, 21 USC § 331(a) to directly or indirectly cause adulterated drugs to be

       introduced or delivered for introduction into interstate commerce.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 11 of 65 PageID #: 917



    30. 21 USC §§ 355(b)(1)(D)-(B) provides that applications to the FDA for approval of new

       drugs (“NBAs”) must include: (B) a full list of the articles used as components of such

       drug; (C) a full statement of the composition of such drug; (D) a full description of the

       methods used in, and the facilities and controls used for, the manufacture, processing, and

       packing of such drug.     Approval by the FDA of this drug formula and method of

       manufacture is required for introduction of the drug in interstate commerce and

       distribution for human use.     21 USC §§ 314.70 and 314.81 respectively requires

       manufacturers to obtain FDA approval for, or make the FDA aware of, changes in the

       conditions established in an approved application.

                                     The Anti-Kickback Statute

    31. The Medicare and Medicaid Patient Protection Act, also known as the Anti-Kickback

       Statute, 42 USC § 1328-7d (“AKS”), arose out of congressional concern that the

       remuneration and gifts given to those who influence health care decisions corrupts the

       medical decision making process and could result in the provision of goods and services

       that are more expensive and/or medically unnecessary or even harmful to a vulnerable

       patient population. To protect the integrity of federal health care programs, congress

       enacted the AKS in 1972 “to provide penalties for certain practices which have long been

       regarded by professional organizations as unethical, as well as unlawful…and which

       contribute appreciably to the cost of Medicare and the Medicaid Programs.” H.R. Rep.

       No. 92-231, (1971), reprinted in 1972 U.S.C.C.A.N. 4989, 5093.

    32. The AKS prohibits any person or entity from knowingly or willfully offering to pay or

       paying any remuneration to another person to induce that person to purchase, order, or

       recommend any good or item for which payment may be made in whole or in part by a
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 12 of 65 PageID #: 918



       federal health care program, which includes any state health care program or health

       program funded in part by the federal government. See 42 USC § 1320a-7b(b), 1320a-

       7b(f).

    33. The AKS not only prohibits out right bribes and rebate schemes, but also prohibits any

       payment to a physician which has as one of its purposes inducement of the physician to

       write prescriptions for a particular product.

    34. Compliance with the AKS is a precondition to participation as a health care provider

       under the federally funded health care program and the state Medicaid program.

                       THE OFFENDING PRE-FILLED SYRINGE PROGRAM

                Regulatory Framework for Injectable Vials and the Required Overfill

    35. Drug injectables are often manufactured, packaged, and sold in single use (dose) and

       multi-use (dose) vials. The amount of drug contained in each vial and the packaging of

       such drug for injection are pre-approved by the FDA and part of the package label.

    36. The injectable drugs at issue in this case are cancer treating drugs used by physicians for

       oncology patients in their offices, including but not limited to Aranesp, Neupogen,

       Procrit, Aloxi, Kytril (brand and generic) and Taxotere (collectively “Oncology Drugs”).

    37. These Oncology Drugs are manufactured by “original manufacturers” that have been

       submitted to and approved through the regulatory process set forth by law and regulation

       to produce and sell drugs in the United States.

    38. Many drugs for cancer patients and for patients who are suffering from anemia, or nausea

       and vomiting are manufactured in single dose vials, meaning one vial per use per patient.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 13 of 65 PageID #: 919



    39. In addition, some drugs are manufactured in prefilled single dose syringes or multi-dose

       vials, meaning multiple injections for the same patient over a period of time, or multiple

       injections for multiple patients out of the same vial.

    40. Each of these oncology drugs have its own unique drug codes (“NDC”) which vary for

       each individual drug based on distribution method (vial, syringe, autoinjector) and by the

       dose and quantity of the drug.

    41. Manufacturers and suppliers submit claims for drugs to the Medicare and Medicaid

       programs using the NDCs for the particular drug sold or delivered.

    42. Medical providers who administer these drugs to Medicare beneficiaries and Medicaid

       recipients on an outpatient treatment basis, however, submit claims to Medicare and state

       Medicaid programs using procedure codes.

    43. Examples of procedure codes for the oncology drugs at issues are: Aranesp J0881, J0882;

       Neupogen J0885, J0886; Procrit J1440, 1441; Aloxi J2469; and Taxotere J9170.

    44. The United States Pharmacopeia (“USP”) requires that injectable drug vials contain a

       volume overage in “slight excess” of the labeled volume fill amount in order to permit

       withdrawal and administration of the label fill volume amounts. See USP Reference

       Standards, XXXI Rockfield, MD: (2008 Chapter 1151, page 619). This “slight excess”

       fill volume, or overage, is commonly referred to as the “overfill.” For the entire time that

       drugs have been on the market, the USP has recommended up to an additional .1

       milliliter, or 10 percent overfill for a filled volume of up to 1 milliliter.

    45. Many manufacturers however place additional overfull or excess volume in their vials in

       order to ensure that patients receive the proper amount from the vial and there is no

       shortage in the particular injection given to a particular patient.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 14 of 65 PageID #: 920



    46. The sole purpose of the overfill in a vial is to enable a medical provider to extract and

       administer the full labeled dose as prescribed by the physician and as approved by the

       FDA.

    47. Manufacturers are required to document and report to the FDA the amount and purpose

       of such overfill and to keep such reporting current. See FDA Compliance for Drug

       Product Formulation Development 2.2.1.

    48. Overfill itself is not meant to be administered to a patient and is not paid for by the doctor

       when purchasing the vial from the manufacturer through a distributor.

                            Reimbursement Framework for Injectable Vials

    49. It has long been Medicare policy that services or supplies must represent an actual

       expense actually incurred by the physician or medical provider in order to be reimbursed

       by Medicare. Because physicians incur no cost for overfill, it is not reimbursable by

       Medicare. Specifically, the Medicare Reimbursement Policy Manual, §50.3 provides that

       “[t]he cost of the drug or biological for which reimbursement is sought must represent an

       expense to the physician,” and further provides that §60.1A that “To be covered supplies,

       including drugs and biological, must represent an expense to the physician or legal entity

       billing for the services or supplies.”      See Medicare Reimbursement Policy Manual

       Chapter 15.

    50. The Center for Medicare and Medicaid Services (“CMS”) set the reimbursement rates for

       these drugs to account for waste in the vial (the difference between the amount drawn and

       the label amount – not the overfill). See Medicare Claims Processing Manual, Chapter

       17, Section 40, revised July 2007: “If after administering a dose/quantity of the drug or

       biological to a Medicare patient, a provider must discard the remainder of the single
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 15 of 65 PageID #: 921



       dose vial, the program provides payment for the amount of the drug/biological

       administered and the amount discarded, up to the total amount of the drug/biological as

       indicated on the vial or package label.”

    51. Since 2005 Medicare has been reimbursing these kinds of injectable drugs under its Part

       B program and CMS reimburses based on the average sales price (“ASP”) which

       represents the manufacturer of the drugs total sales divided by the total number of units

       sold during the particular quarter. See 42 USC § 1395w-3a(c)(1)(A)-(b). Manufacturers

       are required to “deduct the price concessions” from the numerator of this mathematical

       equation, which includes volume discounts, prompt pay discounts, cash discounts, free

       goods that are contingent on any purchase requirement, charge backs, and rebates. Id. §

       1395w-3a(c)(a); see also 42 CFR § 414.804(a)(2)(i). Overfill is not explicitly mentioned

       in the statute as a type of price concession.     Acting in conjunction with OIG, the

       Secretary of HHS, which houses CMS, has authority to identify “other price concessions”

       beyond those already enumerated in the statute, but it has not done so with respect to

       overfill.

    52. The exclusion of overfill as a price concession is, in fact, a conscious decision by CMS.

       In November 2010, the agency, consistent with its rule making authority, promulgated its

       final rule with respect to “determining the payment amount for drugs and biologicals

       which include intentional overfill.” Medicare Programs; Payment Policies Under the

       Physician Fee Schedule and Other Revisions to Part B for CY2011, 75 Fed. Reg. 73170,

       73466 (Nov. 29, 2010). The final rule definitively concludes, consistent with past policy,

       that overfill is not included in the ASP calculation and that medical providers may not

       seek reimbursement for it.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 16 of 65 PageID #: 922



    53. Medicare in that regulation clearly states that:

               It has been a long standing Medicare policy that in order to meet the
               general requirements for coverage under the “incident to” provision,
               services or supplies should represent an expense incurred by the
               physician or entity billing for the services or supplies. Such
               physicians’ services and supplies include drugs and biologicals under
               Section 1861(s)(2)(A) of the Act. In accordance with this policy,
               provided they only bill for the amount of drug actually purchased and
               that the cost of the product must represent an expense to the
               physician.

               We further understand that when a provider purchases a vial or
               container of product, provider is purchasing an amount of drug
               defined by the product packaging or label. Any excess product (that
               is, overfill) is provided without charge to the provider. In accordance
               with our current policy as explained above, providers may not bill
               Medicare for overfill harvested from single use containers, including
               overfill amounts pooled from more than one container, because that
               overfill does not represent a cost to the provider. Claims for drugs
               and biological that do not represent a cost to the provider are not
               reimbursed, and providers who submit such claims may be subject to
               scrutiny and follow up action by CMS, its contractors, and OIG.

               Because such overfill is currently not included in the calculation of
               payment limits under the methodology in Section 1847A of the Act
               and does not represent an incurred cost to the provider, we propose to
               update our regulations at 42 CFR Part 414 Subpart K to clearly state
               that the Medicare ASP payment limits are based on the amount of
               product in the vial or container as reflected on the FDA-approved
               label. We also propose our regulations at Subpart J to clearly state the
               payment for amounts of free product, or product in excess of the
               amount reflected on the FDA-approved label will not be made under
               Medicare…

       Id. at 73466-67.

    54. CMS promulgated upgraded regulations which state that “the manufacturer’s average

       sales price must be calculated based on the amount of product in a vial or other container

       as conspicuously reflected on the FDA approved label.” See 42 CFR § 414.804(a)(6);

       further that “CMS calculates an average sales price payment limit based on the amount of

       product included in a vial or other container as reflected on the FDA-approved label,” Id.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 17 of 65 PageID #: 923



       414.904(a)(3)(i); that “additional product contained in the vial or other container does not

       represent a cost to providers andis not incorporated into the ASP payment limit,” Id. §

       414.904(a)(3)(ii); and that “no payment is made for amounts of product in excess of that

       reflected on the FDA-approved label,” Id. § 414.904(a)(3)(iii).

    55. These regulations were specifically noted not to be new and substantive changes to

       previous Medicare policies, but clarification of existing CMS policies. Specifically,

       CMS noted that “the intent of this proposal is merely to clarify that Medicare ASP

       payment limit is based on the amount of drug conspicuously indicated on the FDA label,

       and that no payment will be made for any intentional overfill included as free drug for the

       proper preparation of a single therapeutic dose.” 75 Fed. Reg. at 73467. See also Id. at

       73468 (“the intent of this proposal is to clarify that the ASP payment limit is currently

       based on the amount of drug indicated on the FDA label, and that no payment will be

       made for any intentional overfill.”) Id. at 73468-69 (“the intent of this proposal is to

       clarify that the ASP payment limit is based on the amount of drug clearly identified as the

       amount on the FDA label and packaging.           We do not intend to change the ASP

       calculation methodology to include intentional overfill because of the operational

       difficulty in accurately identifying the amount of the overfill.”; Id. at 73469 (“our policy

       clarifies that we will not pay for intentional overfill.”) As noted by the regulations above

       and clarified through the more recent iteration of the CFR’s, because CMS deemed

       overfill “not reimbursable,” 75 Fed. Reg. at 73466, it can have no independent value

       attached to it apart from the rest of the dosage in the vial. The only legitimate purpose of

       overfill is to ensure that providers and self-administering patients are able to draw up the
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 18 of 65 PageID #: 924



       full dosage amount the FDA recommends that manufacturers include it for this purpose.

       See 56 Fed. Reg. at 35978.

                   Manufacturing and Distribution of Injectable Oncology Drugs

         How Manufacture and Distribution of Oncology Drug Injections are Supposed to
                        Work per the FDA and CMS Requirements.

    56. In the context of the allegations in this Complaint relating to Oncology Drugs, for single

       use vials, a physician would order a box of Oncology Drugs containing a number of

       single-use vials depending on how many patients the physician expects to have at

       different times needing the Oncology Drugs. The physician would order the Oncology

       Drugs from a supplier, like Defendant ABDC or one of its Defendant subsidiaries, and

       Defendant ABDC or one of its Defendant subsidiaries would deliver the product, the

       Oncology Drugs, to the physician who then stores/refrigerates the Oncology Drugs for

       use on individual patients as they come in for treatment.

    57. By manufacture, design, and regulation, every single-use vial has a standard over-fill in

       excess of what the vial’s label indicates (i.e., the labeled amount) in order to allow for

       some waste or spillage that can occur when the product is drawn from each vial. See

       supra USP Reference Standards, XXXI Rockfield, MD: (2008 Chapter 1151, page 619).

    58. Once the physician has withdrawn the prescribed amount (up to the labeled amount) from

       the vial, the residue is supposed to be discarded and may not be billed to any government

       program.

    59. Using Oncology Drug Procrit as an example, one box of single-use vials of Procrit

       contains four 1 ml vials (the concentration can vary between 2K, 3K, 10K, and 40K units,

       but the vial is always a 1 ml vial). Using the 40K unit vial, which would be labeled as

       such, each vial contains an over-fill of about 10% above the labeled amount. So instead
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 19 of 65 PageID #: 925



       of having 40K units, the vial actually contains approximately 44K units. When the

       injection is drawn, 4K units are left over as residue. The residue is supposed to be

       discarded and may not be billed to any government program. All that the physician can

       bill is for 40K units and nothing more.

    60. Oncology Drugs Aranesp, Neupogen, and Aloxi are only sold in single-use containers

       (either vials or prefilled syringes) made by the manufacturer and are sterile.

    61. For multi-use vials, a physician would order a box of Oncology Drugs containing a

       number of multi-use vials which, in the case of Procrit, for example, come in 4 or 6

       multi-use vials to the box. Multi-use vials are tapped for draws multiple times either on a

       given day for multiple patients or over a period of time for multiple draws for use on a

       single patient.

    62. The number of patients needing injections during a particular day or time period will

       determine how many multi-use vials the physician will need to have available for

       treatment on that day.

    63. Each multi-use vial also has a residue amount to ensure that full dosing is achieved for

       each injection. Each injection is drawn in accordance with the prescription and labeled

       amount for the vial. Like single vials, the residue is supposed to be discarded and may

       not be billed to any government program. The package insert for Procrit specifically

       states that a needle is NOT to be reinserted into a single dose vial after initial entry.

    64. Again, using Procrit as an example, which is manufactured in both single and multi-use

       vials, the multi-vials come in two different sizes and concentrations: 2 ml that has 20K

       units total (or 10K units per ml) or 1 ml that has 20K units total (or 20K units per ml).

       Using the 2 ml multi-use vial as an example, the vial has a label indicating content of
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 20 of 65 PageID #: 926



       20K units. However, because of the standard 10% over-fill previously described, in

       reality the vial may contain approximately 22K units. When the injections are drawn,

       approximately 2K units are left over as residue. The residue is supposed to be discarded

       and may not be billed to any government program. The physician can bill for 20K units

       and nothing more.

    65. New drugs (“NDAs”) are submitted by application to the FDA for approval under 21

       U.S.C. §§ 355(b)(1)(D)-(B). These regulations require that the application must include

       (B) a full list of the articles used as components of such drug; (C) a full statement of the

       composition of such drug; (D) a full description of the methods used in, and the facilities

       and controls used for, the manufacturer, processing, and packing of such drug.

    66. Approval by the FDA of the drug formula and method of manufacture is required for the

       introduction of the drug into interstate commerce and distribution for human use.

    67. 21 U.S.C. §§ 314.70 and 314.81 require manufacturers to obtain FDA approval for, or

       make the FDA aware of, changes in the conditions established in an approved

       application.

    68. The Oncology Drugs must have been manufactured and packaged for distribution and

       sale by the original manufacturer in accordance with approved FDA standards and have

       individual expiration dates.

    69. The single and multi-use vials of Oncology Drugs supplied by the original manufacturer

       to Defendant Manufacturer/Distributors have a container closure system which was

       approved by the FDA as part of the application process to the FDA. The original

       container closure systems meet and are approved as meeting the stability guidance

       promulgated by the FDA at 21 CFR §§211.137 and 166.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 21 of 65 PageID #: 927



    70. The single and multi-use vial containers, in conformity with FDA requirements and

       having received FDA approval, are shipped from original manufacturers in sealed

       containers, marked by lot, containing the number of units per volume, and expiration

       date, and instructions on storage of the product until it is used for patients, and the use of

       the product after use for patients.

    71. Single use vials are designed and contain the express warning that any excess from the

       first injection is to be discarded. This is because the Oncology Drug liquid is packed in a

       sterile container without preservatives.

    72. As an example, the single use vial of Oncology Drug Aranesp’s package insert clearly

       states “Aranesp contains no preservatives. Discard any unused portion. Do not pool

       unused portions from the vials or prefilled syringes. Do not use the vial, prefilled syringe,

       or autoinjector more than one time….”

    73. The package insert for Aranesp clearly warns that Aranesp contains no preservatives and

       that unused amounts of drug should not be ‘pooled’ together to make a syringe.

                                    The Pre-Filled Syringe Program

    74. The Defendant Manufacturer/Distributors have engaged in a deliberate scheme through

       its self-titled “Pre-Filled Syringe Program” to re-package, re-manufacture, compound,

       and adulterate the injectable vials and manipulate the ASP in order to increase its profits

       and increase reimbursement from the Federal, State and City Reimbursement Programs.

    75. Defendant Manufacturers/Distributors developed an intentional scheme, through its self-

       titled “Pre-Filled Syringe Program,” under which the FDA approved manufacturing and

       packaging requirements and the cGMPs are intentionally altered by Defendant
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 22 of 65 PageID #: 928



       Manufacturer/Distributors. Copies of the various iterations of the agreements are attached

       as exhibits and referenced as if pled herein.

    76. Through its Pre-Filled Syringe Program, Defendant Manufacturers/Distributors removed

       the Oncology Drug liquid from the single and multiple use vials which had been filled

       and packaged by the original manufacturer with FDA approval and in accordance with

       FDA requirements and cGMPs.

    77. Defendant Manufacturers/Distributors take the Oncology Drug liquid from the single and

       multi-dose vials, pool it, and create new re-packaged Pre-filled Syringes, which

       Defendant Manufacturers/Distributors          then   sell   to provider-physicians through

       contractual agreements.

    78. The Pre-Filled Syringes are given new expiration dates from those on the original single

       and multi-dose vials packaged by the original manufacturer.

    79. As   a    result   of   the   pooling   of   the    Oncology    Drug   liquids,   Defendant

       Manufacturers/Distributors use the overfill residue from each of the single and multi-dose

       vials to create additional Pre-Filled Syringes.

    80. Defendant Manufacturers/Distributors do not report the free injections created by the

       pooling used to create the Pre-Filled Syringes.

    81. Because of the pooling, Defendant Manufacturer/Distributor creates a larger quantity of

       syringes for sale than what existed in the packaging distributed by the original

       manufacturer because Defendant Manufacturer/Distributor harvests the over-fill for each

       syringe.

    82. Defendant Manufacturer/Distributors contracts with provider-physicians to sell the Pre-

       Filled Syringes and also provides financial incentives to the physicians in the form of
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 23 of 65 PageID #: 929



          discounts and free services to buy their Oncology Drugs in their Pre-Filled Syringe

          program as opposed to purchasing the Oncology Drugs in the single-dose or multi-dose

          vials packaged by the original manufacturers and as approved by the FDA for interstate

          commerce and human use.

                                               Compounding

    83. The creation of the Pre-filled Syringes by Defendant Manufacturers/Distributors consists

          of preparing and packaging a product that is different from that which was created,

          prepared, packaged, and supplied by the original manufacturer.

    84.    The Pre-filled Syringes are repackaged, with a new expiration date different than that

          approved by the FDA, in a different container (the prefilled syringe) without such overfill

          originally prepared by the manufacturer.

    85. The Pre-filled Syringes are not prepared under FDA approved conditions, are not in an

          FDA approved container, lacking FDA approved stability via a container closure system,

          and lacking an FDA approved expiration date.

    86. By removing the Oncology Drug liquid from the single and multi-use vials, pooling it

          together, including the over-fill to create the Pre-Filled Syringes, Defendant

          Manufacturer/Distributors have destroyed the pedigree of the product sold to the

          provider-physicians, in that a provider/physician cannot determine the source of the

          injections are required by the Prescription Drug Marketing Act (“PDMA”), 21 U.S.C.

          503C(1)(A); FDA Compliance Manual, CPG 160.900.

    87. Under the Pre-Filled Syringe program, the pedigrees for the syringes are compromised as

          the provider/physicians are only provided with the lot from which the pre-filled injections

          are derived.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 24 of 65 PageID #: 930



    88. When Defendant Manufacturer/Distributor initiated this scheme in 2001 with the pre-

       filled syringes, it called it a “compounding program” in its own agreements.

    89. Compounding in and of itself is not unlawful, but compounding becomes unlawful,

       where, as here, the compounded drugs are billed improperly and where it is a cover-up

       for manufacturing and distributing unapproved drugs. See FDA Compliance Guidance,

       CPG 460.200.

    90. Furthermore, Defendants are not preparing these syringes on a patient specific basis.

       Relator has specific knowledge from ordering prefilled syringes in the past that orders

       can be placed up to 6 pm for delivery the next day. With the time necessary to deliver the

       product to Fedex for overnight delivery from Dothan, Alabama, there would be no time

       to manufacture the syringes and get them shipped if they were truly patient specific. The

       only realistic explanation is that Defendants are manufacturing these syringes throughout

       the day and merely fulfilling orders when received by providers.

                                           Adulteration

    91. Drugs are deemed to be adulterated if they are not manufactured in compliance with the

       cGMAs or if they are contaminated. See 21 USC §351 (a)(2)(A)(B).

    92. As explained above, the Pre-Filled Syringes are not manufactured in compliance with

       cGMAs and pose a significant safety risk of infection.

    93. By pooling the Oncology Drug liquid from the single and multi-use vials, including the

       overfill, and using it collectively to create Pre-Filled Syringes, Defendant

       Manufacturer/Distributor is creating and selling adulterated and compounded drugs,

       which may not be sold in commerce and which are not reimbursable by any
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 25 of 65 PageID #: 931



       governmental or private insurance company. This would apply to the all products sold by

       Defendants under the pre-filled syringe program, whether from the overfill or not.

                                           Manufacturing

    94. FDA guidance CPG 460.200 states that “[p]harmacies engaged in activities analogous to

       manufacturing and distributing drugs for human use may be held to the same provisions

       of the Food, Drug and Cosmetic Act as manufacturers.”

    95. Defendant Manufacturer/Distributors through its Pre-Filled Syringe Program, and the

       above described actions, have engaged the manufacturing and distributing drugs for

       human use and placed its Pre-Filled Syringes into commerce and for human use without

       FDA approval.

    96. Defendant Manufacturer/Distributors have not complied with the same provisions of the

       FDA Act applicable to manufacturers and thus its Pre-Filled Syringes are not legally

       being manufactured or sold in commerce and are not reimbursable by any governmental

       or private insurance company.

             Unlawful Profiting from the Sale of the Pre-Filled Syringes and Improper
                                    Manipulation of the ASP

    97. CMS determines the reimbursement rate for injectables based on each billing code and

       using a weighted average sales price calculated with Average Sales Price (“ASP”) data

       submitted by manufacturers.

    98. Manufacturers submit ASP data at the 11-digit National Drug Code (NDC) level by

       submitting the number of units of the 11-digit NDC sold and the ASP for those units.

    99. The number of billing units in an NDC is determined by the amount of drug in the

       package. For example: a manufacturer sells a box of 4 vials of a drug. Each vial contains
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 26 of 65 PageID #: 932



       20 milligrams (mg). The billing code is per 10 mg. The number of billing units in this

       NDC for this billing code is (4 vials X 20 mg)/10 mg=8 billable units.

    100.      Beginning April 1, 2008, CMS began using a new weighting methodology to

       determine the payment limit. CMS sums the product of the manufacturer’s ASP and the

       number of units of the 11-digit NDC sold for each NDC assigned to the billing and

       payment code, and then divides this total by the sum of the product of the number of units

       of the 11-digit NDC sold and the number of billing units in that NDC for each NDC

       assigned to the billing and payment code. CMS weighs the ASP for an NDC by the

       number of billing units sold for that NDC.

    101.      Prior to April 1, 2008, CMS converted the manufacturer’s ASP for each NDC into

       the average sales price per billing unit by dividing the manufacturer’s ASP for that NDC

       by the number of billing units in that NDC. CMS would sum the product of the ASP per

       billing unit and the number of units of the 11-digit NDC sold for each NDC assigned to

       the billing code, and then divide this total by the sum of the number of units of the 11-

       digit NDC sold for each NDC assigned to the billing code. CMS weighted the ASP per

       billing units equally for each NDC regardless of package size.

    102.      Defendant Manufacturer/Distributors have skewed the ASP process by

       introducing product into commerce specifically excluded from the calculation of ASP. As

       such, the injections manufactured by Defendants are reimbursed at a rate set by CMS

       through the reported data from the original manufacturer, which yields a reimbursement

       rate that is higher per dose because these pre-filled injections created by Defendants were

       never calculated in setting the price, causing damage to the Government.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 27 of 65 PageID #: 933



    103.      This allows Defendants to sell these adulterated injections downstream from the

       data reporting used by CMS to set reimbursement, and therefore CMS and government

       payment programs are paying for more injections than were originally represented to

       CMS as being in commerce. As such the reimbursement rate is artificially higher than it

       should be and to the detriment to the Medicare and Medicaid programs and the Federal

       and State, and City governments.

    104.      Defendant Manufacturer/Distributor intentionally initiated and promulgated the

       Pre-Filled Syringe Program to place into commerce adulterated injections created in

       whole or in part from harvested overfill from vials of drugs, and to cause false claims to

       be submitted to the Federal, State and City reimbursement programs.

    105.      The agreements attached as exhibits to this complaint and incorporated as if pled

       herein specifically state that overfill is to be used by Defendants for resale in commerce.

       However Defendants neither sought FDA approval for these drugs nor reported data as a

       manufacturer to CMS for ASP purposes.

    106.      When a provider orders a pre-filled syringe manufactured by Defendants

       Manufacturer/Distributors under the prefilled syringe program, he/she has no ability to

       determine the sterility, pedigree, or source of the syringe as it may have been made from

       one vial or multiple vials harvested for their overfill. Relator has ordered Aloxi in both

       prefilled syringes as well as single dose vials.

    107.      In fact Defendants conceal the nature of these drugs from providers on both the

       invoice and the pedigree. The invoice for a single dose vial and a prefilled syringe both

       states that the ‘”pecific Unit” was obtained “directly” from the manufacturer (see
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 28 of 65 PageID #: 934



         attached invoices) 1, while the pedigree for the prefilled syringe is no different than that of

         the single dose vial prepared by the manufacturer. The attached pedigree from 2/28/2007

         is for a prefilled syringe which is no different than that of the pedigree provided to

         Relator for a single dose vial, an example of which is attached from 9/2/2008.

     108.         This presents an infection risk to patients already at a higher risk for infections

         given their disease state. Should the source of an infection be from a prefilled syringe

         manufactured by defendants, there would be no way to tell from which vial the

         adulterated material came from.

     109.         As defined under 31 U.S.C. §3729(b), “knowing” and “knowingly” mean: (1)

         actual knowledge of the information; (2) acts in deliberate ignorance of the truth or falsity

         of the information; or, (3) acts in reckless disregard of the truth or falsity of the

         information.

     110.         Although Defendant Manufacturer/Distributors did not themselves submit claims

         for reimbursement to the Government, they knowingly caused false claims to be

         presented to the Government when, among other things, they (1) unlawfully promoted

         distributed and sold “Pre-Filled Syringes” to provider physicians which were not

         approved by the FDA and were not in compliance with cGMPs, which Defendant

         Manufacturer/Distributors knew would be submitted for reimbursement by provider

         physicians to the Government; (2) made misrepresentations of fact which affected the

         ASP and reimbursement of the Oncology Drugs; and (3) provided financial inducements

         designed to persuade Provider/Physicians to participate in the scheme.




 1
   Defendants routinely use abbreviations on their documents to identify what type of drug is purchased. “SDV”
 stands for Single Dose Vial. “FOR PF” stands for PreFilled Syringe. “MDV” stands for MultiDose Vial.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 29 of 65 PageID #: 935



                                       COUNT 1
        Federal False Claims Act-Presentation of False Claim-31 U.S.C. § 3729(a)(1)

    111.           Relator re-alleges and incorporates paragraphs 1-110 of this Complaint as if fully

       set forth herein.

    112.           This is a claim for penalties and treble damages under the Federal False Claims

       Act.

    113.           In performing the acts described above, Defendants Manufacturers/Distributors,

       through the acts of their officers, agents, employees and sales representatives for the

       purpose of defrauding the Government, knowingly presented and/or caused to be

       presented false or fraudulent claims for payment or approval under the Medicare,

       Medicaid and other Government health programs to officers, employees or agents of the

       United States Government, within the meaning of 31 U.S.C. § 3729(a)(1).

    114.           As a result, federal monies were lost through payments made in respect of the

       claims and other costs were sustained by the Government.

    115.           Therefore, the Federal Government has been damaged in an amount to be proven

       at trial.

    116.           Additionally, the Federal Government is entitled to the maximum penalty of

       $11,000 for each and every false and fraudulent claim made and caused to be made by

       Defendants Manufacturer/Distributors and arising from their fraudulent conduct as

       described herein.

                                         COUNT 2
               Federal False Claims Act-False Statements-31 U.S.C. § 3729(a)(2)

    117.           Relator re-alleges and incorporates paragraphs 1-116 of this Complaint as is fully

       set forth herein.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 30 of 65 PageID #: 936



    118.       In performing the acts described above, Defendants Manufacturers/Distributors

       through the acts of their officers, agents, employees and sales representatives knowingly

       made, used, or caused to be made or used, false records or statements to get a false or

       fraudulent claim paid or approved by the Government in violation of 31 U.S.C

       §3729(a)(2).

    119.       The United States, unaware of the foregoing circumstances and conduct of the

       Defendants Manufacturer/Distributors, made full payments which resulted in its being

       damages in an amount to be determined.

    120.       Additionally, the Federal Government is entitled to the maximum penalty of

       $11,000 for each and every false and fraudulent claim paid or approved arising from the

       Defendants Manufacturer/Distributors’ fraudulent conduct as described herein.

                                            COUNT 3
                                   Payment Under Mistake of Fact


    121.       Relator re-alleges and incorporates paragraphs 1-120 of the Complaint as if fully

       set forth herein.

    122.       This is an action to recover monies paid by the United States and the States and

       Cities under a mistake of fact that was caused by Defendants Manufacturers/Distributors

       through the activities described in the Complaint.

    123.       The United States and the States and Cities made payments for Pre-Filled

       Syringes under the erroneous belief that the records, statements, and proposed amount

       upon which reimbursement was based were true, correct and proper.

    124.       The United States and the States’ erroneous beliefs were material to the payments

       made by the States, Cities and Federal Government.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 31 of 65 PageID #: 937



    125.           Because of these mistakes of fact, the United States and States and Cities paid

           moneys for the Pre-Filled Syringes that were not properly reimbursable and to which the

           United States and the States and Cities are entitled.

    126.           By reason of these payments, the United States and the States and Cities have

           suffered damages in an amount to be determined.

                                                   COUNT 4
                                               Unjust Enrichment

    127.           Relator re-alleges and incorporates paragraphs 1-126 of the Complaint as if fully

           set forth herein.

    128.           This is an action to recover monies by which Defendants Manufacturer/

           Distributors have been unjustly enriched. Due to the Defendants Manufacturer/

           Distributors improper practices, the United States and the States and Cities paid monies

           by which Defendants have been unjustly enriched.

    129.           By reason of their payments, the United States and the States and Cities are

           entitled to damages in an amount to be determined.

                                             COUNT 5
                    (California False Claims Act-Cal. Gov’t Code § 12651(a)(1))

 133. Relator re-alleges and incorporates paragraphs 1 – 129 of the Complaint as if fully set forth

 herein.

 134.      This is a claim for penalties and treble damages for violation of the California False

 Claims Act.

 135.      By virtue of the acts described above, Defendants Manufacturers/Distributors, for the

 purpose of defrauding the California State Government, knowingly presented and/or caused to be

 presented false claims for payment or approval under Medicaid and other California State funded
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 32 of 65 PageID #: 938



 programs to officers or employees of the state within the meaning of Cal. Gov’t Code §

 12651(a)(1).

 136.   By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the California State Government, knowingly made, used, and/or caused to

 be made or used, false records or statements to get false claims paid or approved under Medicaid

 and other California State funded programs within the meaning of Cal. Gov’t Code §

 12651(a)(2).

 137.   As a result, California State monies were lost through payments made in respect of the

 claims and other costs were sustained by the California State Government.

 138.   Therefore, the California State Government has been damaged in an amount to be proven

 at trial and is entitled to treble damages as permitted by statute.

 139.   Additionally, the California State Government is entitled to the maximum penalty of

 $10,000 for each and every false claim presented and caused to be presented by Defendant

 Manufacturer/Distributors and arising from their fraudulent conduct as described herein.

 or approved arising from the Defendants’ fraudulent conduct as described herein.

                                              COUNT 6

                 (Colorado Medicaid False Claims Act C.R.S.A. §25.5-4-300.4 et seq)

 140.   Relator re-alleges and incorporates paragraphs 1 – 139 of the Complaint as if fully set

 forth herein.

 141.   This is a claim for penalties and treble damages under the Colorado Medicaid False

 Claims Act.

 142.   By virtue of the acts described above, Defendant Manufacturer/Distributors, for the
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 33 of 65 PageID #: 939



 purpose of defrauding the Colorado State Government, knowingly made, used, and/or caused to

 be made or used, false records or statements to get false claims paid or approved under Medicaid

 and other Colorado State funded programs within the meaning of C.R.S.A §25.5-4-304.

 143.   As a result, Colorado State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Colorado State Government.

 144.   Therefore, the Colorado State Government has been damaged in an amount to be proven

 at trial and is entitled to treble damages as permitted by statute.

 145.   Additionally, the Colorado State Government is entitled to the maximum penalty of

 $10,000 and for each and every false claim paid or approved arising from the Defendants’

 fraudulent conduct as described herein as well as costs as permitted under the statute.



                                              COUNT 7

                    (Connecticut False Claims Act –C.G.S.A. §17b-301 et seq)

 146.   Relator re-alleges and incorporates paragraphs 1 – 145 of the Complaint as if fully set

 forth herein.

 147.   This is a claim for penalties and treble damages under the Connecticut False Claims Act.

 148.   By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Connecticut State Government, knowingly made, used, and/or caused

 to be made or used, false records or statements to get false claims paid or approved under

 Medicaid and other Connecticut State funded programs within the meaning of C.G.S.A §17b-

 301(a) and 301(b).

 149.   As a result, Connecticut State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Connecticut State Government.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 34 of 65 PageID #: 940



 150.   Therefore, the Connecticut State Government has been damaged in an amount to be

 proven at trial and is entitled to treble damages as permitted by statute.

 151.   Additionally, the Connecticut State Government is entitled to the maximum penalty of

 $10,000 and for each and every false claim paid or approved arising from the Defendants’

 fraudulent conduct as described herein as well as costs as permitted under the statute.

                                              COUNT 8

                 (Delaware False Claims and Reporting Act- 6 Del. C. § 1201 et seq)

 152.   Relator re-alleges and incorporates paragraphs 1 – 151 of the Complaint as if fully set

 forth herein.

 153.   This is a claim for penalties and treble damages under the Delaware False Claims and

 Reporting Act.

 154.   By virtue of the acts described above, Defendants, for the purpose of defrauding the

 Delaware State Government, knowingly presented and/or caused to be presented, directly or

 indirectly, false or fraudulent claims for payment or approval under Medicaid and other

 Delaware State funded programs to officers or employees of the state within the meaning of 6

 Del. C. § 1201(a)(1)

 155.   By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Delaware State Government, knowingly made, used, and/or caused to

 be made or used, directly or indirectly, false records or statements to get false or fraudulent

 claims paid or approved under Medicaid and other Delaware State funded programs within the

 meaning of 6 Del. C. § 1201(a)(2).

 156.   As a result, Delaware State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Delaware State Government.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 35 of 65 PageID #: 941



 157.      Therefore, the Delaware State Government has been damaged in an amount to be proven

 at trial and is entitled to treble damages as permitted under the statute.

 158.      Additionally, the Delaware State Government is entitled to the maximum penalty of

 $11,000 for each and every false and fraudulent claim presented and caused to be presented by

 Defendant Manufacturer/Distributor and arising from their fraudulent conduct as described

 herein.

                                              COUNT 9

    (District of Columbia Procurement Reform Amendment Act-D.C. Code § 2-308 et seq)

 159.      Relator re-alleges and incorporates paragraphs 1 – 158 of the Complaint as if fully set

 forth herein.

 160.      This is a claim for penalties and treble damages under the District of Columbia

 Procurement Reform Amendment Act.

 161.      By virtue of the acts described above, Defendant Manufacturer/Distributor, for the

 purpose of defrauding the District of Columbia Government, knowingly presented and/or caused

 to be presented, false claims for payment or approval under Medicaid and other District of

 Columbia funded programs to officers or employees of the District within the meaning of D.C.

 Code § 2-308.14(a)(1).

 162.      By virtue of the acts described above, Defendant Manufacturer/Distributor, for the

 purpose of defrauding the District of Columbia Government, knowingly made, used, and/or

 caused to be made or used, false records or statements to get false claims paid or approved under

 Medicaid and other District of Columbia funded programs within the meaning of D.C. Code § 2-

 308.14(a)(2).
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 36 of 65 PageID #: 942



 163. As a result, District of Columbia monies were lost through payments made in respect of the

 claims and other costs were sustained by the District of Columbia Government.

 164. Therefore, the District of Columbia Government has been damaged in an amount to be

 proven at trial and is entitled to treble damages as permitted by statute.

 165. Additionally, the District of Columbia Government is entitled to the maximum penalty of

 $10,000 for each and every false claim presented and caused to be presented by Defendant

 Manufacturer/Distributor and arising from their fraudulent conduct as described herein.

                                           COUNT 10
                       (Florida False Claims Act-Fla. Stat. § 68.082 et seq)

 166. Relator re-alleges and incorporates paragraphs 1 – 165 of the Complaint as if fully set forth

 herein.

 167. This is a claim for penalties and treble damages under the Florida False Claims Act.

 168. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Florida State Government, knowingly presented and/or caused to be presented

 false claims for payment or approval under Medicaid and other Florida State funded programs to

 officers or employees of the state within the meaning of Fla. Stat. § 68.082(2)(a).

 This is a claim for penalties and treble damages under the Florida False Claims Act.

 169. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Florida State Government, knowingly made, used, and/or caused to be

 made or used, false records or statements to get false or fraudulent claims paid or approved under

 Medicaid and other Florida State funded programs within the meaning of Fla. Stat. §

 68.082(2)(b).

 170. As a result, Florida State monies were lost through payments made in respect of the claims

 and other costs were sustained by the Florida State Government.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 37 of 65 PageID #: 943



 171. Therefore, the Florida State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 172. Additionally, the Florida State Government is entitled to the maximum penalty of $10,000

 for each and every false claim presented and caused to be presented by Defendant Manufacturer

 Distributors and arising from their fraudulent conduct as described herein.

                                          COUNT 11
           (Georgia State False Medicaid Claims Act-Ga. Code Ann. § 49-4-168 et seq)

 173. Relator re-alleges and incorporates paragraphs 1 – 172 of the Complaint as if fully set forth

 herein.

 174. This is a claim for penalties and treble damages under the Georgia State False Medicaid

 Claims Act.

 175. By virtue of the acts described above, Defendants Manufacturer/Distributors, for the

 purpose of defrauding the Georgia State Government, knowingly presented and/or caused to be

 presented to the Georgia Medicaid program false or fraudulent claims for payment or approval

 within the meaning of Ga. Code Ann. § 49-4-168.1(a)(1).

 176.      By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Georgia State Government, knowingly made, used, and/or caused to

 be made or used, false records or statements to get false or fraudulent claims paid or approved by

 the Georgia Medicaid program within the meaning of Ga. Code Ann. § 49-4-168.1(a)(2).

 177. As a result, Georgia State monies were lost through payments made in respect of the claims

 and other costs were sustained by the Georgia State Government.

 178. Therefore, the Georgia State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 38 of 65 PageID #: 944



 179. Additionally, the Georgia State Government is entitled to the maximum penalty of $11,000

 for each and every false or fraudulent claim presented or caused to be presented by Defendant

 Manufacturer/Distributors and arising from their fraudulent conduct as described herein.

                                           COUNT 12
                     (Hawaii False Claims Act- Haw. Rev. Stat. § 661-21 et seq)

 180. Relator re-alleges and incorporates paragraphs 1 – 180 of the Complaint as if fully set forth

 herein.

 181. This is a claim for penalties and treble damages under the Hawaii False Claims Act.

 182. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Hawaii State Government, knowingly presented and/or caused to be

 presented false or fraudulent claims for payment or approval under Medicaid and other Hawaii

 State funded programs to officers or employees of the state within the meaning of Haw. Rev.

 Stat. § 661-21(a)(1).

 183.      By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Hawaii State Government, knowingly made, used, and/or caused to be

 made or used, false records or statements to get false or fraudulent claims paid or approved under

 Medicaid and other Hawaii State funded programs within the meaning of Haw.Rev. Stat. § 661-

 21)(a)(2).

 184. As a result, Hawaii State monies were lost through payments made in respect of the claims

 and other costs were sustained by the Hawaii State Government.

 185. Therefore, the Hawaii State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 39 of 65 PageID #: 945



 186. Additionally, the Hawaii State Government is entitled to the maximum penalty of $10,000

 for each and every false or fraudulent claim presented and caused to be presented by Defendant

 Manufacturer/Distributors and arising from their fraudulent conduct as described herein.

                                        COUNT 13
     (Illinois Whistleblower Reward and Protection Act-740 Ill. Comp. Stat. 175/3 et seq)

 187. Relator re-alleges and incorporates paragraphs 1 – 187 of the Complaint as if fully set forth

 herein.

 188. This is a claim for penalties and treble damages under the Illinois Whistleblower Reward

 and Protection Act.

 189. By virtue of the acts described above, Defendants, for the purpose of defrauding the Illinois

 State Government, knowingly presented and/or caused to be presented false or fraudulent claims

 for payment or approval under Medicaid and other Illinois State funded programs to officers or

 employees of the state within the meaning of 740 Ill. Comp. Stat. 175/3(a)(1).

 190. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Illinois State Government, knowingly made, used, and/or caused to be made or

 used, false records or statements to get false or fraudulent claims paid or approved under

 Medicaid and other Illinois State funded programs within the meaning of 740 Ill. Comp. Stat.

 175/3(a)(2).

 191. As a result, Illinois State monies were lost through payments made in respect of the claims

 and other costs were sustained by the Illinois State Government.

 192. Therefore, the Illinois State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 40 of 65 PageID #: 946



 193. Additionally, the Illinois State Government is entitled to the maximum penalty of $10,000

 for each and every false or fraudulent claim presented and caused to be presented by Defendants

 and arising from their fraudulent conduct as described herein.

                                          Count 14
                 (Indiana False Claims and Whistleblower Protection Act Ind.
                                   Code § 5-11-5.5-2 et seq)

 194. Relator re-alleges and incorporates paragraphs 1 – 193 of the Complaint as if fully set forth

 herein.

 195. This is a claim for penalties and treble damages under the Indiana False Claims and

 Whistleblower Protection Act.

 196. By virtue of the acts described above, Defendant Manufacturer/ Distributors, for the

 purpose of defrauding the Indiana State Government, knowingly or intentionally presented

 and/or caused or induced another to present false claims under Medicaid and other Indiana State

 funded programs to the state for payment or approval within the meaning of Ind. Code § 5-11-

 5.5-2(b)(1) and (8).

 197. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Indiana State Government, knowingly or intentionally made, used, and/or

 caused or induced another to make or use, false records or statements to obtain payment

 or approval of a false claim under Medicaid and other Indiana State funded programs within the

 meaning of Ind. Code § 5-11-5.5-2(b)(2) and (8).

 198. As a result, Indiana State monies were lost through payments made in respect of the claims

 and other costs were sustained by the Indiana State Government.

 199. Therefore, the Indiana State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 41 of 65 PageID #: 947



 200. Additionally, the Indiana State Government is entitled to a civil penalty of at least $5,000

 for each and every false or fraudulent claim paid or approved arising from the Defendant

 Manufacturer/Distributors’ fraudulent conduct as describe herein.

                                             Count 15
                            (Iowa False Claims Act- I.C.A. §685.2 et seq)

 201.      Relator re-alleges and incorporates paragraphs 1 – 200 of the Complaint as if fully set

 forth herein.

 202. This is a claim for penalties and treble damages under the Iowa False Claims Act.

 203. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Iowa State Government, knowingly made, used, and/or caused to be

 made or used, false records or statements to get false claims paid or approved under Medicaid

 and other Iowa State fund, Iowa State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Iowa State Government.

 204. Therefore, the Colorado State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 205. Additionally, the Colorado State Government is entitled to the maximum penalty of $10,000

 and for each and every false claim paid or approved arising from the Defendants’ fraudulent

 conduct as described herein as well as costs as permitted under the statute.

                                               Count 16

  (Louisiana Medical Assistance Programs Integrity Law La. Rev. Stat. 46:438.3(A) and (B))

 206. Relator re-alleges and incorporates paragraphs 1 – 205 of the Complaint as if fully set forth

 herein.

 207. This is a claim for a fine and damages under the Louisiana Medical Assistance Programs

 Integrity Law.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 42 of 65 PageID #: 948



 208. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Louisiana State Government, knowingly presented and/or caused to be

 presented false or fraudulent claims for payment or approval under Medicaid and other Louisiana

 State funded programs within the meaning of La. Rev. Stat. 46:438.3(A).

 By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Louisiana State Government, knowingly engaged in

 misrepresentations to obtain, or attempt to obtain, payment from medical assistance program

 funds within the meaning of La. Rev. Stat. 46:483.3(B).

 209. As a result, Louisiana State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Louisiana State Government.

 210. Therefore, the Louisiana State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 211. Additionally, the Louisiana State Government is entitled to the maximum civil fine in the

 amount of three times the amount of actual damages sustained by the medical assistance

 programs as a result of the violations described herein. La. Rev. Stat. 46:438.6(B)(2).

                                         Count 17
             (Maryland False Claims Act- Md. Code Health General §2-601 et seq)

 212.   Relator re-alleges and incorporates paragraphs 1 – 211 of the Complaint as if fully set

 forth herein.

 213. This is a claim for a fine and damages under the Maryland False Claims Act.

 214. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Maryland State Government, knowingly engaged in

 misrepresentations to obtain, or attempt to obtain, payment from medical assistance program

 funds within the meaning of Md. Code Health General §2-601-602).
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 43 of 65 PageID #: 949



 215. As a result, Maryland State monies were lost through payments made in respect of the

 defendants’ conduct and other costs were sustained by the Maryland State Government.

 216. Therefore, the Maryland State Government has been damaged in an amount to be proven at

 trial.

 217. Additionally, the Maryland State Government is entitled to the maximum civil fine in the

 amount of three times the amount of actual damages sustained by the medical assistance

 programs as a result of the violations described herein. Md. Code Health General §2-602).

                                              Count 18

               (Massachusetts False Claims Act- Mass. Gen. L. Ch. 12, §§ 5B(2))

 218. Relator re-alleges and incorporates paragraphs 1 – 217 of the Complaint as if fully set forth

 herein.

 219. This is a claim for penalties and treble damages under the Massachusetts False Claims Act.

 220. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Massachusetts Commonwealth Government, knowingly made, used, and/or

 caused to be made or used, false records or statements to obtain payment or approval of claims

 by the Commonwealth within the meaning of Mass. Gen. L. Ch. 12, §§ 5B(2).

 221. As a result, Massachusetts Commonwealth monies were lost through payments made in

 respect of the claims and other costs were sustained by the Massachusetts Commonwealth

 Government.

 222. Therefore, the Massachusetts Commonwealth Government has been damaged in an amount

 to be proven at trial and is entitled to treble damages as permitted by statute.

 223. Additionally, the Massachusetts Commonwealth Government is entitled to the maximum

 penalty of $10,000 for each and every false or fraudulent claim paid or approved arising from the
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 44 of 65 PageID #: 950



 Defendants’ fraudulent conduct as described herein.

                                             Count 19

           (Michigan Medicaid False Claims Act Mich. Comp. Laws § 400.601 et seq)

 224. Relator re-alleges and incorporates paragraphs 1 – 223 of the Complaint as if fully set forth

 herein.

 225. This is a claim for damages and a civil penalty under the Michigan Medicaid False Claims

 Act.

 226. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Michigan State Government, made or presented, or caused to be made

 or presented, to an employee or officer of the State of Michigan a claim under the social

 welfare act, Act No. 280 of the Public Acts of 1939, as amended, being sections 400.1 to

 400.121 of the Michigan Compiled Laws, upon or against the State, knowing the claim to

 be false within the meaning of Mich. Comp. Law §§ 400.601 et seq.

 227. As a result, Michigan State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Michigan State Government.

 228. Therefore, the Michigan State Government has been damaged in an amount to be proven at

 trial.

 229. Additionally, the Michigan State Government is entitled to a civil penalty equal to the full

 amount of the benefit received by the Defendant Manufacturer/Distributors plus triple the

 amount of damages suffered by the state as a result of the conduct by Defendant

 Manufacturer/Distributors as described herein.

                                             Count 20

                    (Minnesota False Claims Act Minn. Stat. §15C.01 et seq)
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 45 of 65 PageID #: 951



 230.   Relator re-alleges and incorporates paragraphs 1 – 229 of the Complaint as if fully set

 forth herein.

 231. This is a claim for penalties and treble damages under the Miinesota False Claims Act.

 232. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Minnesota Government, knowingly made, used, and/or caused to be made or

 used, false records or statements to obtain payment or approval of claims by the Minnesota

 Government within the meaning of Minn. Stat §15C.01.

 233. As a result, Minnesota State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Minnesota Government.

 234. Therefore, the Minnesota Government has been damaged in an amount to be proven at trial

 and is entitled to treble damages as permitted by statute.

 235. Additionally, the Minnesota Government is entitled to the maximum penalty of $11,000 for

 each and every false or fraudulent claim paid or approved arising from the Defendants’

 fraudulent conduct as described herein as well.

 236.    Additionally, the Minnesota Government is entitled to a civil penalty equal to the full

 amount of the benefit received by the Defendant Manufacturer/Distributors plus triple the

 amount of damages suffered by the state as a result of the conduct by Defendant

 Manufacturer/Distributors as described herein.

                                              Count 21

                     (Montana False Claims Act- M.C.A. §17-8-401 et seq)

 237.   Relator re-alleges and incorporates paragraphs 1 – 236 of the Complaint as if fully set

 forth herein.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 46 of 65 PageID #: 952



 238. This is a claim for damages and a civil penalty under the Montana Medicaid False Claims

 Act.

 239. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Montana State Government, made or presented, or caused to be made

 or presented, to an employee or officer of the State of Montana a claim knowing the claim to

 be false within the meaning of M.C.A. § 17-8-402.

 240. As a result, Montana State monies were lost through payments made in respect of the claims

 and other costs were sustained by the Montana State Government.

 241. Therefore, the Montana State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 242. Additionally, the Montana State Government is entitled to a civil penalty equal to the full

 amount of the benefit received by the Defendant Manufacturer/Distributors plus triple the

 amount of damages suffered by the state as a result of the conduct by Defendant

 Manufacturer/Distributors as described herein.

                                               Count 22

                    (Nevada False Claims Act Nev. Rev. Stat. § 357.040(1)(a))

 243. Relator re-alleges and incorporates paragraphs 1 – 242 of the Complaint as if fully set forth

 herein.

 244. This is a claim for penalties and treble damages under the Nevada False Claims Act, entitled

 “Submission of False Claims to State or Local Government.”

 245. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Nevada State Government, knowingly presented and/or caused to be presented
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 47 of 65 PageID #: 953



 false claims for payment or approval under Medicaid and other Nevada State funded programs

 within the meaning of Nev. Rev. Stat. § 357.040(1)(a).

 246.      By virtue of the acts described above, Defendants, for the purpose of defrauding the

 Nevada State Government, knowingly made, used, and/or caused to be made or used, false

 records or statements to get false claims paid or approved under Medicaid and other Nevada

 State funded programs within the meaning of Nev. Rev. Stat. § 357.040(1)(b).

 247. As a result, Nevada State monies were lost through payments made in respect of the claims

 and other costs were sustained by the Nevada State Government.

 248. Therefore, the Nevada State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 249. Additionally, the Nevada State Government is entitled to the maximum penalty of $10,000

 for each and every false claim presented and caused to be presented by Defendant Manufacturer/

 Distributors and arising from their fraudulent conduct as described herein.

                                               Count 23

           (New Hampshire False Claims Act N.H. Rev. Stat. Ann. § 167:61-b(I)(a)- (b))

 250. Relator re-alleges and incorporates paragraphs 1 – 249 of the Complaint as if fully set forth

 herein.

 251. This is a claim for penalties and treble damages under the New Hampshire False Claims

 Act.

 252. By virtue of the acts described above, Defendant Manufacturer/ Distributors, for the

 purpose of defrauding the New Hampshire State Government, knowingly presented and/or

 caused to be presented false claims for payment or approval under Medicaid and other New
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 48 of 65 PageID #: 954



 Hampshire State funded programs to officers or employees of the state within the meaning of

 N.H. Rev. Stat. Ann. § 167:61-b(I)(a).

 253.   By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the New Hampshire State Government, knowingly made, used, and/or

 caused to be made or used, false records or statements to get false claims paid or approved under

 Medicaid and other New Hampshire State funded programs within the meaning of N.H. Rev.

 Stat. Ann. § 167:61-b(I)(b).

 254. As a result, New Hampshire state monies were lost through payments made in respect of the

 claims and other costs were sustained by the New Hampshire State Government.

 255. Therefore, the New Hampshire State Government has been damaged in an amount to be

 proven at trial and is entitled to treble damages as permitted by statute.

 256. Additionally, the New Hampshire State Government is entitled to the maximum penalty of

 $10,000 for each and every false claim presented and caused to be presented by Defendant

 Manufacturer/Distributors and arising from their fraudulent conduct as described herein.

                                              Count 24

                    (New Jersey False Claims Act- N.J.S.A. 2A:32C-1 et seq)

 257.   Relator re-alleges and incorporates paragraphs 1 – 256 of the Complaint as if fully set

 forth herein.

 258. This is a claim for penalties and treble damages under the New Jersey False Claims Act.

 259. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the New Jersey State Government, knowingly presented and/or caused to

 be presented false claims for payment under Medicaid and other New Mexico State funded

 programs to the State within the meaning of N.J.S.A. 2A:32C-2).
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 49 of 65 PageID #: 955



 260. As a result, New Jersey State monies were lost through payments made in respect of the

 claims and other costs were sustained by the New Jersey State Government.

 261. Therefore, the New Jersey State Government has been damaged in an amount to be proven

 at trial and is entitled to treble damages as permitted by statute.

 262. Additionally, the New Jersey State Government is entitled to the maximum penalty under

 N.J.S.A. 2A:32C-3 for each and every false claim presented and caused to be presented by

 Defendant Manufacturer/Distributors and arising from their fraudulent conduct as described

 herein.

                                               Count 25

            (New Mexico Medicaid False Claims Act N.M. Stat. Ann. § 27-14-4 et seq)

 263. Relator re-alleges and incorporates paragraphs 1 – 262 of the Complaint as if fully set forth

 herein.

 264. This is a claim for penalties and treble damages under the New Mexico Medicaid False

 Claims Act.

 265. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the New Mexico State Government, knowingly presented and/or caused to

 be presented false claims for payment under Medicaid and other New Mexico State funded

 programs to the State within the meaning of N.M. Stat. Ann. § 27-14-4(A).

 266.      By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the New Mexico State Government, knowingly made, used, and/or caused

 to be made or used, false records or statements to get false claims paid or approved

 under Medicaid and other New Mexico State funded programs within the meaning of N.M. Stat.

 Ann. § 27-14-4(C).
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 50 of 65 PageID #: 956



 267. As a result, New Mexico State monies were lost through payments made in respect of the

 claims and other costs were sustained by the New Mexico State Government.

 268. Therefore, the New Mexico State Government has been damaged in an amount to be proven

 at trial and is entitled to treble damages as permitted by statute.

 269. Additionally, the New Mexico State Government is entitled to the maximum penalty for

 each and every false claim presented and caused to be presented by Defendant

 Manufacturer/Distributors and arising from their fraudulent conduct as described herein.

                                               Count 26

                 (New York False Claims Act N.Y. State Fin. Law § 189(1)(a)-(b))

 270. Relator re-alleges and incorporates paragraphs 1 – 269 of the Complaint as if fully set forth

 herein.

 271. This is a claim for penalties and treble damages under the New York False Claims Act.

 272. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the New York State Government, knowingly presented and/or caused to be

 presented false claims for payment or approval under Medicaid and other New York State

 funded programs to officers or employees or agents of the state within the meaning of N.Y. State

 Fin. Law § 189(1)(a).

 273.      By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the New York State Government, knowingly made, used, and/or caused to

 be made or used, false records or statements to get false claims paid or approved under Medicaid

 and other New York State funded programs within the meaning of N.Y. State Fin. Law §

 189(1)(b).
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 51 of 65 PageID #: 957



 274. As a result, New York State monies were lost through payments made in respect of the

 claims and other costs were sustained by the New York State Government.

 275. Therefore, the New York State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 276. Additionally, the New York State Government is entitled to the maximum penalty of

 $12,000 for each and every false claim presented and caused to be presented by Defendant

 Manufacturer/Distributors and arising from their fraudulent conduct as described herein.

                                               Count 27

                 (North Carolina False Claims Act- N.C.G.S.A. § 1-605 et seq.)

 277. Relator re-alleges and incorporates paragraphs 1 – 276 of the Complaint as if fully set forth

 herein.

 278. This is a claim for penalties and treble damages under the North Carolina False Claims Act.

 279. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the North Carolina State Government, knowingly presented and/or caused to be

 presented false claims for payment or approval under Medicaid and other North Carolina

 State funded programs to officers or employees of the state within the meaning of N.C.G.S.A. §

 1-606.

 280. As a result, North Carolina State monies were lost through payments made in respect of the

 claims and other costs were sustained by the North Carolina State Government.

 281. Therefore, the North Carolina State Government has been damaged in an amount to be

 proven at trial and is entitled to treble damages as permitted by statute.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 52 of 65 PageID #: 958



 282. Additionally, the North Carolina State Government is entitled to the maximum penalty of

 $11,000 for each and every false claim presented and caused to be presented by Defendant

 Manufacturer/ Distributors and arising from their fraudulent conduct as described herein.

                                               Count 28

           (Oklahoma Medicaid Program Integrity Act- 56 Okl. St. Ann. §1001 et seq)

 283. Relator re-alleges and incorporates paragraphs 1 – 282 of the Complaint as if fully set forth

 herein.

 284. This is a claim for penalties and treble damages under the Oklahoma False Claims Act.

 285. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Oklahoma State Government, knowingly presented and/or caused to be

 presented false claims for payment or approval under Medicaid and other Oklahoma

 State funded programs to officers or employees of the state within the meaning of 56 Okl. St.

 Ann. §1005.

 286. As a result, Oklahoma State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Oklahoma State Government.

 287. Therefore, the Oklahoma State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 288. Additionally, the Oklahoma State Government is entitled under 56 Okl. St. Ann. §1006 to

 the maximum penalty of $10,000 for each and every false claim presented and caused to be

 presented by Defendant Manufacturer/ Distributors and arising from their fraudulent conduct as

 described herein.

                                               Count 29

               (Rhode Island State False Claims Act- Gen. Laws 1956, § 9-1.1-1)
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 53 of 65 PageID #: 959



 289. Relator re-alleges and incorporates paragraphs 1 – 288 of the Complaint as if fully set forth

 herein.

 290. This is a claim for penalties and treble damages under the State False Claims Act.

 291. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Rhode Island State Government, knowingly presented and/or caused to be

 presented false claims for payment or approval under Medicaid and other Rhode Island

 State funded programs to officers or employees of the state within the meaning of Gen. Laws

 1956, § 9-1.1-3.

 292. As a result, Rhode Island State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Rhode Island State Government.

 293. Therefore, the Rhode Island State Government has been damaged in an amount to be

 proven at trial and is entitled to treble damages as permitted by statute.

 294. Additionally, the Rhode Island State Government is entitled under Gen. Laws 1956, § 9-

 1.1-3 to the maximum penalty of $10,000 for each and every false claim presented and caused to

 be presented by Defendant Manufacturer/ Distributors and arising from their fraudulent conduct

 as described herein.

                                              Count 30

              (Tennessee False Claims Act- Tenn. Code Ann. § 4-18-103(a)(1)-(2))

 295. Relator re-alleges and incorporates paragraphs 1 – 294 of the Complaint as if fully set forth

 herein.

 296. This is a claim for penalties and treble damages under the Tennessee False Claims Act.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 54 of 65 PageID #: 960



 297. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Tennessee State Government, knowingly presented and/or caused to be

 presented false claims for payment or approval under Medicaid and other Tennessee

 State funded programs to officers or employees of the state within the meaning of Tenn. Code

 Ann. § 4-18-103(a)(1).

 298.      By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Tennessee State Government, knowingly made, used, and/or caused to

 be made or used, false records or statements to get false claims paid or approved under Medicaid

 and other Tennessee State funded programs within the meaning of Tenn. Code Ann. § 4-18-

 03(a)(2).

 299. As a result, Tennessee State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Tennessee State Government.

 300. Therefore, the Tennessee State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 301. Additionally, the Tennessee State Government is entitled to the maximum penalty of

 $10,000 for each and every false claim presented and caused to be presented by Defendant

 Manufacturer/ Distributors and arising from their fraudulent conduct as described herein.

                                               Count 31

        (Tennessee Medicaid False Claims Act Tenn. Code Ann. § 71-5-182(a)(1)(A)-(B))

 302. Relator re-alleges and incorporates paragraphs 1 – 301 of the Complaint as if fully set forth

 herein.

 303. This is a claim for penalties and treble damages under the Tennessee Medicaid False Claims

 Act.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 55 of 65 PageID #: 961



 304. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Tennessee State Government, knowingly presented and/or caused to

 be presented to the state claims for payment under the Medicaid program knowing such

 claims were false or fraudulent within the meaning of Tenn. Code Ann. § 71-5-182(a)(1)(A).

 305. By virtue of the acts described above, Defendants, for the purpose of defrauding the

 Tennessee State Government, knowingly made, used, and/or caused to be made or used,

 records or statements to get false or fraudulent claims under the Medicaid program paid for or

 approved by the state knowing such record or statement were false within the meaning of

 Tenn. Code Ann. § 71-5-182(a)(1)(B).

 306. As a result, Tennessee State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Tennessee State Government.

 307. Therefore, the Tennessee State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 308. Additionally, the Tennessee State Government is entitled to the maximum penalty of

 $10,000 for each and every false or fraudulent claim paid or approved arising from the

 Defendant Manufacturer/Distributors’ fraudulent conduct as described herein.

                                               Count 32

           (Texas Medicaid Fraud Prevention Law Tex. Hum. Res. Code § 36.002 et seq)

 309. Relator re-alleges and incorporates paragraphs 1 – 308 of the Complaint as if fully set forth

 herein.

 310. This is a claim for restitution, interest, penalties and double damages under the Medicaid

 Fraud Prevention Law.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 56 of 65 PageID #: 962



 311. By virtue of the acts described above, the Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Texas State Government, knowingly or intentionally made, and/or

 caused to be made, false statements or representations of material facts on applications for

 contracts, benefits, or payments under the Medicaid program, within the meaning of Tex. Hum.

 Res. Code § 36.002(1)(A).

 312.      By virtue of the acts described above, the Defendant Manufacturer/Distributors, for

 the purpose of defrauding the Texas State Government, knowingly or intentionally made, caused

 to be made, induced, and/or sought to induce, the making of false statements or

 misrepresentations of material fact concerning information required to be provided by a federal

 or state law, rule, regulation, or provider agreement pertaining to the Medicaid program, within

 the meaning of Tex. Hum. Res. Code § 36.002(4)(B).

 313. As a result, Texas State monies were lost through payments made in respect of the false

 statements or representations and other costs were sustained by the Texas State Government.

 314. Therefore, the Texas State Government has been damaged in an amount to be proven at trial

 and is entitled to treble damages as permitted by statute.

 315. Additionally, the Texas State Government is entitled to the maximum penalty of $10,000

 for each and every unlawful act committed by the Defendant Manufacturer/Distributors under

 this provision. Tex. Hum. Res. Code § 36.052(3)(B).

                                               Count 33

           (Virginia Fraud Against Taxpayers Act Va. Code Ann. § 8.01-216.3(A)(1)-(2))

 316. Relator re-alleges and incorporates paragraphs 1 – 315 of the Complaint as if fully set forth

 herein.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 57 of 65 PageID #: 963



 317. This is a claim for penalties and treble damages under the Virginia Fraud Against Taxpayers

 Act.

 318. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Virginia Commonwealth Government, knowingly presented and/or

 caused to be presented false or fraudulent claims for payment or approval under Medicaid and

 other Virginia Commonwealth funded programs to officers or employees of the Commonwealth

 within the meaning of Va. Code Ann. § 8.01-216.3(A)(1).

 319. By virtue of the acts described above, Defendant Manufacturer/ Distributors, for the

 purpose of defrauding the Virginia Commonwealth Government, knowingly made, used, and/or

 caused to be made or used, false records or statements to get false or fraudulent claims paid

 or approved by the Commonwealth under Medicaid and other Virginia Commonwealth funded

 programs within the meaning of Va. Code Ann. § 8.01-216.3(A)(2).

 320. As a result, Virginia Commonwealth monies were lost through payments made in respect of

 the claims and other costs were sustained by the Virginia Commonwealth Government.

 321. Therefore, the Virginia Commonwealth Government has been damaged in an amount to be

 proven at trial and is entitled to treble damages as permitted by statute.

 322. Additionally, the Virginia Commonwealth Government is entitled to the maximum penalty

 of $10,000 for each and every false or fraudulent claim presented and caused to be presented

 by Defendants and arising from their fraudulent conduct as described herein.

                                              Count 34

           (Wisconsin Medical Assistance False Claims Act -W.S.A. 49.485; 49.49)

 323.   Relator re-alleges and incorporates paragraphs 1 – 322 of the Complaint as if fully set

 forth herein.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 58 of 65 PageID #: 964



 324. This is a claim for penalties and treble damages under the Wisconsin Medical Assistance

 False Claims Act.

 325. By virtue of the acts described above, Defendant Manufacturer/ Distributors, for the

 purpose of defrauding the Wisconsin Government, knowingly made, used, and/or caused to be

 made or used, false records or statements to get false or fraudulent claims paid

 or approved by the State under Medicaid and other Wisconsin State funded programs within the

 meaning of W.S.A. 49.485; 49.49.

 326. As a result, Wisconsin State monies were lost through payments made in respect of the

 claims and other costs were sustained by the Wisconsin State Government.

 327. Therefore, the Wisconsin State Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 328. Additionally, the Wisconsin State Government is entitled under to the maximum penalty of

 $10,000 for each and every false or fraudulent claim paid or approved arising from the

 Defendant Manufacturer/Distributors’ fraudulent conduct as described herein.

                                               Count 35

              (Chicago False Claims Act Chicago Mun. Code Ch. 1-22-020(1)-(2))

 329. Relator re-alleges and incorporates paragraphs 1 – 328 of the Complaint as if fully set forth

 herein.

 330. This is a claim for penalties and treble damages under the Chicago False Claims Act.

 331. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the Chicago City Government, knowingly presented and/or caused to be presented

 false claims for payment or approval under Medicaid and other Chicago City funded programs to

 officers or employees of the City within the meaning of Chicago Mun. Code Ch. 1-22-020(1).
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 59 of 65 PageID #: 965



 332.      By virtue of the acts described above, Defendant Manufacturer/Distributors, for the

 purpose of defrauding the Chicago City Government, knowingly made, used, and/or caused to be

 made or used, false records or statement to get false claims paid or approved under Medicaid

 and other Chicago City funded programs within the meaning of Chicago Mun. Code ch. 1-22-

 020(2).

 333. As a result, Chicago City monies were lost through payments made in respect of the claims

 and other costs were sustained by the Chicago City Government.

 334. Therefore, the Chicago City Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 335. Additionally, the Chicago City Government is entitled to the maximum penalty of $10,000

 for each and every false claim presented and caused to be presented by Defendant

 Manufacturer/Distributors and arising from their fraudulent conduct as described herein.

                                               Count 36

                (New York City False Claims Act NYC Admin. Code § 7-803(a)(1))

 336. Relator re-alleges and incorporates paragraphs 1 – 335 of the Complaint as if fully set forth

 herein.

 337. This is a claim for penalties and treble damages under the New York City False Claims Act.

 338. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the New York City Government, knowingly presented and/or caused to be

 presented false claims for payment or approval under Medicaid and other New York City funded

 programs to officers or employees of the City within the meaning of NYC Admin. Code § 7-

 803(a)(1).
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 60 of 65 PageID #: 966



 339. By virtue of the acts described above, Defendant Manufacturer/Distributors, for the purpose

 of defrauding the New York City Government, knowingly made, used, and/or caused to be made

 or used, false records or statements to get false claims paid or approved under Medicaid and

 other New York City funded programs within the meaning of NYC Admin. Code § 7-803(a)(2).

 340. As a result, New York City monies were lost through payments made in respect of the

 claims and other costs were sustained by the New York City Government.

 341. Therefore, the New York City Government has been damaged in an amount to be proven at

 trial and is entitled to treble damages as permitted by statute.

 342. Additionally, the New York City Government is entitled to the maximum penalty of

 $15,000 for each and every false claim presented and caused to be presented by Defendant

 Manufacturer/Distributors and arising from their fraudulent conduct as described herein.

                                      PRAYER FOR RELIEF

 WHEREFORE, Relator prays for the following relief:

    A. Judgment in an amount equal to treble the damages to be proven at trial against

        Defendants and in favor of the United States, plus a civil penalty of up to $11,000 for

        each violation of 31 U.S.C. § 3729 proven at trial;

    B. Judgment in amount of proven damages at trial for payment in mistake of fact and unjust

        enrichment;

    C. Judgment in an amount equal to treble the damages to be proven at trial against

        Defendants and in favor of the State of California, plus a civil penalty of $10,000 for each

        violation of Cal. Gov’t Code § 12651 proven at trial;

    D. Judgment in an amount equal to treble the damages to be proven at trial against

        Defendants and in favor of the State of Colorado, plus a penalty of $10,000 for each
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 61 of 65 PageID #: 967



       violation of the Colorado False Claims Act, C.R.S.A §25.5-4-304, as well as costs as

       permitted under the statute.

    E. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of Connecticut, plus a penalty of $10,000 for each

       violation of the Connecticut State funded programs within the meaning of C.G.S.A §17b-

       301(a) and 301(b), as well as costs as permitted under the statute.

    F. Judgment in an amount equal to treble damages to be proven at trial against Defendants

       and in favor of the State of Delaware, plus a civil penalty of $11,000 for each violation of

       6 Del. C. § 1201 proven at trial;

    G. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the District of Columbia, plus a civil penalty of $10,000 for

       each violation of D.C. Code Ann. § 2-308.14 proven at trial;

    H. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of Florida, plus a civil penalty of $10,000 for each

       violation of Fla. Stat. Ann. § 68.082 proven at trial;

    I. Judgment in an amount equal to threefold the damages to be proven at trial against

       Defendants and in favor of the State of Georgia, plus a civil penalty of $11,000 for each

       violation of Ga. Code Ann. § 49-4-168.1 proven at trial;

    J. Judgment in an amount equal to treble the damages to be proven at trial

       againstDefendants and in favor of the State of Hawaii, plus a civil penalty of $10,000 for

       each violation of Haw. Rev. Stat. § 661-21 proven at trial.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 62 of 65 PageID #: 968



    K. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of Illinois, plus a civil penalty of $10,000 for each

       violation of 740 Ill. Comp. Stat. § 175/3 proven at trial;

    L. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of Indiana, plus a civil penalty of at least $5,000 for

       each violation of Ind. Code § 5-11-5.5-2(b) proven at trial;

    M. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of Iowa, plus a civil penalty of at least $10,000 for

       each violation of the Iowa False Claims Act proven at trial as well as costs as permitted

       by statute.

    N. Judgment in an amount equal to the damages to be proven at trial against Defendants and

       in favor of the State of Louisiana, plus a civil fine in the amount of three times the

       amount of actual damages sustained for each violation of La. Rev. Stat. 46:438.3 proven

       at trial.

    O. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of Maryland;

    P. Judgment in an amount equal to threefold the damages to be proven at trial against

       Defendants and in favor of the Commonwealth of Massachusetts, plus a civil penalty of

       $10,000 for each violation of Mass. Gen. L. Ch. 12, § 5B proven at trial;

    Q. Judgment in an amount equal to the damages to be proven at trial against Defendants and

       in favor of the State of Michigan, plus a civil penalty equal to the full amount of the

       benefit received by the Defendants plus triple the amount of damages suffered by the

       state for each violation of Mich. Comp. Laws § 400.610a proven at trial;
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 63 of 65 PageID #: 969



    R. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of Minnesota, plus a civil penalty of $10,000 for

       each violation of Minn. Stat §15C.01proven at trial;

    S. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of Montana;

    T. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of Nevada, plus a civil penalty of $10,000 for each

       violation of Nev. Rev. Stat. Ann. §§ 357.040 proven at trial;

    U. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of New Hampshire, plus a civil penalty of $10,000

       for each violation of N.H. Rev. Stat. Ann. § 167:61-b(I) proven at trial;

    V. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of New Jersey, plus a civil penalty of $10,000 for

       each violation of N.J.S.A. 2A:32C-2proven at trial;

    W. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of New Mexico, plus a civil penalty for each

       violation of N.M. Stat. Ann. § 27-14-4 proven at trial;

    X. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of New York, plus a civil penalty of $12,000 for

       each violation of N.Y. State Fin. Law § 189 proven at trial;

    Y. Judgment in an amount equal to treble the damages to be proven at trial against

       Defendants and in favor of the State of North Carolina, plus a civil penalty of $11,000 for

       each violation of N.C.G.S.A. § 1-606 proven at trial.
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 64 of 65 PageID #: 970



    Z. Judgment in an amount equal to treble the damages to be proven at trial against

          Defendants and in favor of the State of Oklahoma, plus a civil penalty of $10,000 for

          each violation proven at trial pursuant to 56 Okl. St. Ann. §1006;

    AA.            Judgment in an amount equal to treble the damages to be proven at trial against

          Defendants and in favor of the State of Oklahoma, plus a civil penalty of $10,000 for

          each violation proven at trial pursuant Gen. Laws 1956, § 9-1.1-3;

    BB.            Judgment in an amount equal to treble the damages to be proven at trial against

          Defendants and in favor of the State of Tennessee, plus a civil penalty of $10,000 for

          each violation of Tenn. Code Ann. § Tenn. Code Ann. § 4-18-103 proven at trial;

    CC.            Judgment in an amount equal to treble the damages to be proven at trial against

          Defendants and in favor of the State of Tennessee, plus a civil penalty of $10,000 for

          each violation of Tenn. Code Ann. § 71-5-182 proven at trial;

    DD.            Judgment in an amount equal to restitution, interest, and two times the damages to

          be proven at trial against Defendants and in favor of the State of Texas, plus a civil

          penalty of $10,000 for each violation of Tex. Hum. Res. Code Ann. §§ 36.002 proven at

          trial;

    EE.            Judgment in an amount equal to treble the damages to be proven at trial against

          Defendants and in favor of the Commonwealth of Virginia, plus a civil penalty of

          $10,000 for each violation of Va. Code Ann. § 8.01-216.3 proven at trial;

    FF.            Judgment in an amount equal to treble the damages to be proven at trial against

          Defendants and in favor of the State of Wisconsin plus a civil penalty of $10,000 for each

          violation proven at trial pursuant W.S.A. 49.485; 49.49;
Case 1:12-cv-06440-NG-ST Document 55-3 Filed 10/15/18 Page 65 of 65 PageID #: 971
